Citation Nr: 1105384	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to revision of an October 2008 Board decision based 
on clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The appellant served on active duty from March 1998 to February 
2001, with periods of time lost due to absence without official 
leave (AWOL). 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that the appellant's service was not 
honorable for VA purposes and the appellant was not entitled to 
receive VA benefits. 

This case was previously before the Board in October 2008.  The 
Board determined that the character of the appellant's discharge 
from active military service was a bar to the receipt of VA 
benefits.  

In December 2008 the appellant requested a revision of the Board 
decision based on clear and unmistakable error(CUE). 

In January 2009 the appellant appealed that decision to the Court 
of Appeals for Veterans Claims (the Court).  

In August 2010, the Court affirmed the Board decision. 


FINDINGS OF FACT

1.  In October 2008, the Board determined that the appellant's 
discharge from active military service was a bar to the receipt 
of VA benefits. 

2.  In August 2010, the Court affirmed the Board's October 2008 
decision determining that the appellant's discharge from active 
military service was a bar to the receipt of VA benefits.  That 
decision is now final.


CONCLUSION OF LAW

A claim for CUE in the October 2008 Board decision is barred as a 
matter of law.  38 U.S.C.A. §§ 7291, 7292; 38 C.F.R. 
§ 20.1400(b).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the VCAA do not apply to a claim based on a 
previous decision having been the result of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc).

The appellant contends that he is entitled to a revision of the 
October 2008 Board decision based upon CUE.

In October 2008, the Board found that the appellant's service was 
not honorable for VA purposes and the appellant was not entitled 
to receive VA benefits.  The appellant was notified of that 
decision and appealed the denial to the Court, which affirmed the 
Board's determination in an August 2010 decision.  The appellant 
did not appeal the Court's decision to the Federal Circuit Court, 
and hence the Court's August 2010 decision that the character of 
his discharge from active military service was a bar to 
eligibility for VA benefits became final in October 2010, 60 days 
after entry of the adverse appellate decision.  38 U.S.C.A. §§ 
7291 and 7292; Fed. Cir. R. 4(a)(1)(B).   

The October 2008 Board decision was subsumed by the August 2010 
Court affirmation and is not subject to revision by the Board.  
See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400(b); (Herndon v. 
Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  Therefore if the 
appellant wishes to challenge a prior decision based upon CUE, he 
would have to do so through an appropriate motion for 
extraordinary relief from the Court, which has not been done in 
this case.  The Board does not have the authority to revisit and 
modify Court decisions.  38 C.F.R. § 20.101.  The October 2008 
decision is, in this forum, final and unassailable.






ORDER

The claim of entitlement to revision of an October 2008 Board 
decision based on CUE is dismissed. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


